DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 6 and 9-10, and cancellation of claim 7 in “Claims - 07/21/2022” is acknowledged. 
This office action considers claims 1-6 and 8-10 pending for prosecution, of which, claims 1-5 had been withdrawn, and claims 6 and 8-10 are presented for further examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (517; Fig 5A; [0146]) = (element 517; Figure No. 5A; Paragraph No. [0146]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over GOGOI; BISHNU et al., (US 20160167954 A1, of record; hereinafter Gogoi). 

    PNG
    media_image1.png
    427
    533
    media_image1.png
    Greyscale

Gogoi Figure 5A-5B laterally truncated
6.  Gogoi teaches microelectromechanical device (502 of 500), comprising (see the entire document Figs 5A-30, and embodiments that share element’s label, specifically, Figs 5A-5B, 2, and as cited below): 
Page 3 of 13a mobile rotor (comprising all dynamic components in sensor region 508 of 502 between 651 and 652, at least {543,544,545}; where 543,545 are static plate and 544 is moving electrode; Fig 5B; [0162]) in a silicon wafer (517), wherein the rotor comprises one or more high- density regions (651/652 in 507/509; Fig 5B; [0146]; Fig 11; [0241]) and one or more rotor electrodes (544 electrodes [0159]), and the one or more high-density regions in the rotor comprising at least one high-density material  (tungsten; [0240]; the same material as claimed in claim 10) which has a higher density (inherent as claimed) than silicon , and the one or more high-density regions have been formed in the silicon wafer by filling one or more fill trenches (682; Fig 8; [0240]) in the rotor with the at least one high-density material, 
wherein the one or more fill trenches wafer have a depth / width aspect ratio of at least 10 (Aspect ratio is obvious from [0238] trench 682 is being characterized by size 6 micron and depth 5-100 microns; See below MPEP 2144.05, I), and  the one or more fill trenches have been filled by depositing the high- density material into the fill trenches in an atomic layer deposition (ALD) process ([0113]), and 
the one or more high-density regions form the one or more rotor electrodes (544) in the rotor, and the one or more rotor electrodes are separated from a main rotor body or from one or more stator electrodes (543,545) by a separation region (spacing 671/672; [0161]).
As indicated above, Gogoi does not expressly disclose fill trenches wafer have a depth / width aspect ratio of at least 10, however having a size of 6 micron and some of depth value (5-100) micron,  some of Aspect ratio, for example dept of 61-100 fall within the claim range of less than 10, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “dept of 61-100 micron”, as disclosed in prior art, to arrive at the recited limitation.
8. Gogoi as applied to the device according to claim 6, further teaches, wherein the high-density material comprises a carbide of tungsten (claim 14) (, tantalum, yttrium, neodymium, cerium, lanthanum, zirconium, indium, niobium, molybdenum or hafnium).  
9.  Gogoi as applied to the device according to claim 6, further teaches, wherein the high-density material comprises a nitride of tungsten (claim 14) (, tantalum, yttrium, neodymium, cerium, lanthanum, zirconium, indium, niobium, molybdenum or hafnium).  
10. Gogoi as applied to the device according to claim 6, further teaches, wherein the high-density material comprises an oxide of tungsten (claim 14)(, tantalum or yttrium).
Response to Arguments 
Applicant's arguments in “Remarks - 07/21/2022 - Applicant Arguments/Remarks Made in an Amendment have been fully considered, but they are not persuasive, because of the following:
Other than moving the subject matter of cancelled claim 7 to claim 6, Examiner found some features added to claim 6  “wherein the rotor comprises one or more high- density regions and one or more rotor electrodes, and the one or more high-density regions in the rotor” in “Claims - 07/21/2022”. Therefore, the new limitations, appended to claim 6, have changed the scope of the invention.
Applicant's amendment of independent claim 6 (therefore, dependent claims 8-10), as noted in the preceding paragraph. It has been found, these amendments, specifically, the limitations ” “wherein the rotor comprises one or more high- density regions and one or more rotor electrodes, and the one or more high-density regions in the rotor; … the one or more high-density regions form the one or more rotor electrodes in the rotor, and the one or more rotor electrodes are separated from a main rotor body or from one or more stator electrodes by a separation region” to claim 6, are not patentable over currently cited prior art GOGOI; BISHNU et al., (US 20160167954 A1, of record; hereinafter Gogoi) as described in section I, above, as such, Applicant’s remarks on page 8, see “Applicant therefore respectfully requests that each of claims 6 and 8-10 be found allowable, and this application be passed to issuance” used in “Non-Final Rejection - 04/21/2022”, but not relied for this office action, and as such, treated as forward looking statement, and therefore are moot.
While the amendments as presented, do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application.  Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
September 3, 2022